     Case 2:20-cv-00905-JAM-JDP Document 12 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                      Case No. 2:20-cv-00905-JAM-JDP (PC)
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                         TO STATE A CLAIM
14    STEVE WHITWORTH, et al.
                                                         RESPONSE DUE WITHIN THIRTY DAYS
15                       Defendants.
16

17          On August 18, 2020, the previously assigned magistrate judge screened plaintiff’s

18   complaint, found that it failed to state a claim, and granted plaintiff thirty days to file an amended

19   complaint. ECF No. 8. Instead of filing an amended complaint, plaintiff filed a motion for

20   reconsideration of that order by the assigned district judge. ECF No. 9. The court denied

21   plaintiff’s motion on September 28, 2020. ECF No. 10. Although more than two months have

22   passed, plaintiff has not filed an amended complaint.

23        To manage its docket effectively, the court imposes deadlines and requires litigants to meet

24   those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may

25   dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.

26   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our

27   sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

28   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has a
                                                        1
     Case 2:20-cv-00905-JAM-JDP Document 12 Filed 12/11/20 Page 2 of 2


 1   duty to administer justice expeditiously and avoid needless burden for the parties. See

 2   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 3            Plaintiff will be given an opportunity to explain why the court should not dismiss his case

 4   for failure to prosecute and failure to state a claim. Plaintiff’s failure to respond to this order will

 5   constitute a failure to comply with a court order and will result in a recommendation that this

 6   action be dismissed. Accordingly, plaintiff must show cause within thirty days of the date of

 7   entry of this order why the court should not dismiss his case for failure to state a claim and failure

 8   to prosecute. Should plaintiff wish to continue with this lawsuit, plaintiff shall, within thirty

 9   days, file an amended complaint.

10
     IT IS SO ORDERED.
11

12
     Dated:      December 11, 2020
13                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
